
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 482
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Flake submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Prohibiting the use of a Members’
		  representational allowance to obtain advertising on any Internet site other
		  than an official site of the Member involved.
	
	
		That no portion of a Members’
			 representational allowance may be used to obtain advertising on any Internet
			 site other than an official site of the Member involved.
		
